DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 17, 2021, has been entered.
Claims 1, 4-5, and 7-8 are amended.
	The applicant contends:
	(1) Claimed terms like “gas supply unit” ought not be interpreted under 112f because the necessary conditions remain unsatisfied. For instance, the terms do not include a nonce term (p. 6).
	(2) Contrary to the Office’s assertion, Yamamoto is silent regarding the elevation status of the substrate support during the first process chamber exhaust process (S206) (p. 10). 
	In response, 
	(1) The examiner understands “unit” to be possibly the most archetypal nonce term of all. Arguably, every known thing in the universe can be characterized as a unit – surely, this must satisfy the denotation of generic. 
	(2) Figure 4 elaborates a series of repeatable steps that constitute the film forming process (S104). As shown by Figure 3, a substrate unloading process (S106) follows film forming, a step which entails the lowering of the substrate support from its processing position [0083]. Thus, Yamamoto clearly establishes that the substrate support is raised to execute film forming and lowered to execute the subsequent step of unloading. As there is no indication the vertical position of the support changes during film forming, one of ordinary skill would understand the support to occupy the processing position during steps S202 thru S212. For example, paragraphs [0088]-[0098] minutely elaborate the film forming process, and there is no suggestion of adjustment to the substrate support’s position. Yamamoto, then, is not “silent” on the matter at all – basic logic certifies the conclusion that the support remains raised throughout the process.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “unit,” in this case – that is 
The “first inert gas supply unit” of claims 1, 4-5, and 7-8;
The “exhaust unit” of claims 2, 4, and 5;
The “source gas supply unit” of claim 1;
The “second inert gas supply unit” of claim 1;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “first inert gas supply unit” will be interpreted as a valve (221c), a mass flow controller (221d), and a supply pipe (221a) in accordance with paragraph [0018].
The “exhaust unit,” as recited by claim 2, will be interpreted as a valve (222b) and an exhaust pipe (222a) in accordance with paragraph [0020].
The “source gas supply unit” will be interpreted as a supply pipe (243a), a mass flow controller (243c), and a valve (243d).
The “second inert gas supply unit” will be interpreted as a supply pipe (245a), a mass flow controller (245c), and a valve (245d).
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 1 is not clearly drawn to either the inventive category of a method or an apparatus. Substantive portions of the claim body are exclusively directed to each category, resulting in a type of indeterminate hybrid. Although a method claim may recite structural elements, those elements must be clearly relevant and syntactically proximate to the elaborated method. Rather than 
Separately, the fifth line on the second page of claim 1 refers to “a second inert gas supply unit.” However, this unit has already been invoked on the previous page. In accordance with standards of antecedent basis, all subsequent recitations of a feature ought to be preceded by the rather than a. Similarly, the eighth line on the second page refers to “a first inert gas supply unit,” but this feature has been introduced previously. Correction is required. 
Separately, the penultimate paragraph refers to “the first flow rate,” but the preceding paragraph only specifies a “first flow,” not a first flow rate. Resolution of this discrepancy is required to satisfy standards of antecedent basis.
Lastly, the metes of the “exhaust unit” are indeterminate. Figure 1 depicts multiple units (265, 282, 222c) which satisfy the nominal title of “exhaust unit,” but the claim fails to offer a narrowing context allowing the skilled artisan to apprehend the precise scope of the nonce term. Further, the 112f status of term is indefinite, as it fulfills one aspect of 112f – the use of a generic placeholder – but not another – the recitation of a clear function. The limitation must be elaborated in a way that clearly establishes its status with regard to 112f. To advance prosecution, the examiner will provisionally interpret the term under 112f as denoting as a gas conduit, or its functional equivalent. (Note, the description of claim 2 resolves the indeterminacies of the claim 1, but the use of “exhaust unit” in claims 7 and 8 remains indefinite, as these claims do not depend from claim 2.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US 2015/0093916, in view of Horie, JP 11-302829, and Wantanabe et al., US 6,656,838.
Claims 1, 3, 6: Yamamoto teaches a substrate processing apparatus, comprising (Fig. 1):
A processing container (202);
A substrate support (212);
A shaft (217) supporting the substrate support;
An opening disposed at a bottom portion of the container and penetrated by the shaft (Fig. 1);
A flexible bellows (219) disposed between the opening and the shaft support [0026];
A source gas supply unit (243) constituted by:
A valve (243d) [0037];
A supply pipe (243a);
A mass flow controller (243c);
A second inert gas supply unit (245) constituted by:
A valve (245d) [0120];
A supply pipe (245a);
A mass flow controller (245c);
Yamamoto is silent regarding a “first inert gas supply unit.” Horie, though, identifies the problem of particulate matter which may diffuse into the bellows surrounding a substrate support shaft. To remedy the matter, Horie couples a valve (24) and mass flow controller (25) to a supply pipe, i.e., the “first inert gas supply unit,” to generate a curtain gas flowing from a hole disposed between an upper end of the bellows and the bottom portion of the processing container ([0021]; Fig. 3). Further, Horie provides a valve (27) and exhaust pipe (26), i.e., the “exhaust unit,” to evacuate the inner atmosphere of the bellows. In would have been obvious to integrate these mechanisms within Yamamoto’s system to obviate the contamination of the bellows environment.
Regarding the method steps, Yamamoto places a substrate on the support (S102), supplies the source gas (S202), and then purges the processing container (S304) with an inert gas while the substrate remains in a processing position [0088-98]. Although Horie does not address varying the flow from the first inert gas supply unit, Watanabe supplies inert gases from the bellows region into the reaction chamber to prevent the diffusion of the processing gas into these lower volumes (6, 41-57; Fig. 1). It stands to reason, then, that the flow rate of a seal gas can be attenuated when the amount of processing gas is minimized, such as during a system purge, i.e., if the system environment is already an inert fluid, the urgency to seal the bellows with the same inert gas dissolves entirely. As such, the deliverances of Watanabe would motivate one of ordinary skill to decrease the flow rate of the first inert gas supply unit during the processing chamber’s purge cycle.
Lastly, regarding the final paragraph, the claimed condition will obtain naturally because the volume between the shaft and inner wall is smaller than those regions “around the opening,” i.e., the pressure “around the opening” will be lower because the volume of this space is larger, whereby pressure and volume are inversely correlated. 
Claim 2: As shown by Figure 3, Horie’s second exhaust unit (26) is disposed lower than a lower end of the bellows.
Claims 4-5, 7-8: Figure 3 of Horie depicts gas being pushed through the space between the shaft and opening, which is only possible if the conductance therethrough is larger than that of the bellows side exhaust hole.

/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716